EXHIBIT 99.1 CAMDEN PROPERTY TRUST ANNOUNCES SECOND QUARTER 2 Houston, TEXAS (July 29, 2010) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and six months ended June 30, 2010. “We are pleased to report that Camden’s second quarter operating results were better than expected,” said Richard J. Campo, Chairman and Chief Executive Officer.“Based on these results and an improved outlook for our business, we have raised our 2010 guidance for both earnings and same property performance.” Funds From Operations FFO for the second quarter of 2010 totaled $0.66 per diluted share or $46.7 million, as compared to $0.72 per diluted share or $46.6 million for the same period in 2009.FFO for the six months ended June 30, 2010 totaled $1.34 per diluted share or $93.7 million, as compared to $1.60 per diluted share or $98.2 million for the same period in 2009.FFO for the three and six months ended June 30, 2009 included a $0.04 per diluted share impact from losses related to early retirement of debt. Net Income Attributable to Common Shareholders (“EPS”) The Company reported net income attributable to common shareholders (“EPS”) of $2.1 million or $0.03 per diluted share for the second quarter of 2010, as compared to $18.3 million or $0.30 per diluted share for the same period in 2009.EPS for the three months ended June 30, 2009 included a $0.27 per diluted share impact from gain on sale of discontinued operations, and a $0.04 per diluted share impact from losses related to early retirement of debt. For the six months ended June 30, 2010, net income attributable to common shareholders totaled $4.4 million or $0.06 per diluted share, as compared to $24.5 million or $0.41 per diluted share for the same period in 2009.EPS for the six months ended June 30, 2009 included a $0.29 per diluted share impact from gain on sale of discontinued operations, and a $0.04 per diluted share impact from losses related to early retirement of debt. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same Property Results For the 46,757 apartment homes included in consolidated same property results, second quarter 2010 same property NOI declined 4.1% compared to the second quarter of 2009, with revenues declining 3.3% and expenses declining 2.0%.On a sequential basis, second quarter 2010 same property NOI increased 2.8% compared to the first quarter of 2010, with revenues increasing 1.5% and expenses declining 0.4% compared to the prior quarter.On a year-to-date basis, 2010 same property NOI declined 6.6%, with revenues declining 4.0% and expenses essentially flat compared to the same period in 2009. Same property physical occupancy levels for the portfolio averaged 94.2% during the second quarter of 2010, compared to 94.3% in the second quarter of 2009 and 93.4% in the first quarter of 2010. The Company defines same property communities as communities owned and stabilized as of January 1, 2009, excluding properties held for sale and communities under redevelopment.A reconciliation of net income attributable to common shareholders to net operating income and same property net operating income is included in the financial tables accompanying this press release. Development Activity Camden completed lease-up of two development communities during the first quarter:Camden Dulles Station in Oak Hill, VA, a $72.3 million wholly-owned project that is currently 97% occupied; and Camden Amber Oaks in Austin, TX, a $35.3 million joint venture project that is currently 97% occupied. Lease-ups continued during the quarter at three Houston joint venture communities: Camden Travis Street, a $30.9 million project that is currently 86% leased; Braeswood Place, a $50.3 million project that is currently 81% leased; and Belle Meade, a $37.6 million project that is currently 66% leased. Acquisition/Disposition Activity Camden disposed of 1.7 acres of undeveloped land in Houston, TX for $0.9 million during the quarter, resulting in a gain of $236,000.In addition, the Company designated a 602-home apartment community in Euless, TX as held-for-sale. Subsequent to quarter-end, the Company completed two acquisitions for approximately $41 million through its Multifamily Value Add Fund, in which it has a 20% interest:Camden Yorktown, a 306-home stabilized apartment community in Houston, TX; and Camden Ivy Hall, a 110-home substantially complete development community in Atlanta, GA. Equity Issuance During the second quarter, Camden issued approximately 1.9 million common shares through its at-the-market (“ATM”) share offering program at an average price of $47.24 per share, for total net consideration of approximately $89.2 million.Year-to-date, the Company has issued approximately 2.3 million common shares through its ATM program at an average price of $46.61 per share, for total net consideration of approximately $106.4 million. Earnings Guidance Camden raised its earnings guidance for 2010 based on its view of the current and expected apartment market and general economic conditions.Full-year 2010 FFO is expected to be $2.58 to $2.70 per diluted share, and full-year 2010 EPS is expected to be $0.06 to $0.18 per diluted share.Third quarter 2010 earnings guidance is $0.62 to $0.66 per diluted share for FFO and $(0.01) to $0.03 per diluted share for EPS.Guidance for EPS excludes potential future gains on the sale of properties.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s 2010 earnings guidance is based on projections of same property revenue declines between 1.50% and 2.50%, expense growth between 0.75% and 1.25%, and NOI declines between 3.00% and 5.00%.Additional information on the Company’s 2010 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, July 30, 2010 at 11:00 a.m. Central Time to review its second quarter 2010 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 0475524, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and inother filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in today’s press release represent management’s current opinions, and the Company assumes no obligation to update or supplement these statements because of subsequent events. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities. Camden owns interests in and operates 187 properties containing 64,074 apartment homes across the United States. Camden was recently named by FORTUNE® Magazine for the third consecutive year as one of the “100 Best Companies to Work For” in America, placing 10th on the list. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at camdenliving.com. CAMDEN OPERATING RESULTS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, OPERATING DATA Property revenues Rental revenues Other property revenues Total property revenues Property expenses Property operating and maintenance Real estate taxes Total property expenses Non-property income Fee and asset management income Interest and other income Income (loss) on deferred compensation plans ) ) Total non-property income (loss) ) Other expenses Property management Fee and asset management General and administrative Interest Depreciation and amortization Amortization of deferred financing costs Expense (benefit) on deferred compensation plans ) ) Total other expenses Gain on sale of properties, including land - - Loss on early retirement of debt - ) - ) Equity in income (loss) of joint ventures ) ) Income from continuing operations before income taxes Income tax expense - current ) Income from continuing operations Income from discontinued operations Gain on sale of discontinued operations - - Net income Less income allocated to noncontrolling interests from continuing operations ) Less income allocated to perpetual preferred units ) Net income attributable to common shareholders CONDENSED CONSOLIDATED STATEMENTS OF OTHER COMPREHENSIVE INCOME Net income Other comprehensive income (loss) Unrealized gain (loss) on cash flow hedging activities ) ) ) Reclassification of net losses on cash flow hedging activities Comprehensive income Less income allocated to noncontrolling interests from continuing operations ) Less income allocated to perpetual preferred units ) Comprehensive income attributable to common shareholders PER SHARE DATA Net income attributable to common shareholders - basic Net income attributable to common shareholders - diluted Income from continuing operations attributable to common shareholders - basic Income from continuing operations attributable to common shareholders - diluted Weighted average number of common and common equivalent shares outstanding: Basic Diluted Note:Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN FUNDS FROM OPERATIONS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, FUNDS FROM OPERATIONS Net income attributable to common shareholders Real estate depreciation from continuing operations Real estate depreciation from discontinued operations Adjustments for unconsolidated joint ventures Income allocated to noncontrolling interests Gain on sale of discontinued operations - ) - ) Funds from operations - diluted PER SHARE DATA Funds from operations - diluted Cash distributions Weighted average number of common and common equivalent shares outstanding: FFO - diluted PROPERTY DATA Total operating properties (end of period) (a) Total operating apartment homes in operating properties (end of period) (a) Total operating apartment homes (weighted average) Total operating apartment homes - excluding discontinued operations (weighted average) (a) Includes joint ventures and properties held for sale Note:Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN BALANCE SHEETS (In thousands) (Unaudited) Jun 30, Mar 31, Dec 31, Sep 30, Jun 30, ASSETS Real estate assets, at cost Land Buildings and improvements Accumulated depreciation ) Net operating real estate assets Properties under development and land Investments in joint ventures Properties held for sale, including land - - Total real estate assets Accounts receivable - affiliates Notes receivable - affiliates Other assets, net (a) Cash and cash equivalents Restricted cash Total assets LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Notes payable Unsecured Secured Accounts payable and accrued expenses Accrued real estate taxes Other liabilities (b) Distributions payable Total liabilities Commitments and contingencies Perpetual preferred units Shareholders' equity Common shares of beneficial interest Additional paid-in capital Distributions in excess of net income attributable to common shareholders ) Notes receivable secured by common shares ) Treasury shares, at cost ) Accumulated other comprehensive loss (c) Total common shareholders' equity Noncontrolling interest Total shareholders' equity Total liabilities and shareholders' equity (a) includes: net deferred charges of: (b) includes: deferred revenues of: distributions in excess of investments in joint ventures of: fair value adjustment of derivative instruments: (c) Represents the fair valueadjustment of derivative instruments and gains on post retirement obligations CAMDEN NON-GAAP FINANCIAL MEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) (Unaudited) This document contains certain non-GAAP financial measures management believes are useful in evaluating an equity REIT's performance.Camden's definitions and calculations of non-GAAP financial measures may differ from those used by other REITs, and thus may not be comparable.The non-GAAP financial measures should not be considered as an alternative to net income as an indication of our operating performance, or to net cash provided by operating activities as a measure of our liquidity. FFO The National Association of Real Estate Investment Trusts (“NAREIT”) currently defines FFO as net income attributable to common shares computed in accordance with generally accepted accounting principles (“GAAP”), excluding gains or losses from depreciable operating property sales, plus real estate depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures.Camden’s definition of diluted FFO also assumes conversion of all dilutive convertible securities, including minority interests, which are convertible into common equity.The Company considers FFO to be an appropriate supplemental measure of operating performance because, by excluding gains or losses on dispositions of operating properties and excluding depreciation, FFO can help one compare the operating performance of a company's real estate between periods or as compared to different companies.A reconciliation of net income attributable to common shareholders to FFO is provided below: Three Months Ended Six Months Ended June 30, June 30, Net income attributable to common shareholders Real estate depreciation from continuing operations Real estate depreciation from discontinued operations Adjustments for unconsolidated joint ventures Income allocated to noncontrolling interests Gain on sale of discontinued operations - ) - ) Funds from operations - diluted Weighted average number of common and common equivalent shares outstanding: EPS diluted FFO diluted Net income attributable to common shareholders - diluted FFO per common share - diluted Expected FFO Expected FFO is calculated in a method consistent with historical FFO, and is considered an appropriate supplemental measure of expected operating performance when compared to expected net income attributable to common shareholders (EPS).A reconciliation of the ranges provided for expected net income attributable to common shareholders per diluted share to expected FFO per diluted share is provided below: 3Q10 Range 2010 Range Low High Low High Expected net income attributable to common shareholders per share - diluted ) Expected real estate depreciation Expected adjustments for unconsolidated joint ventures Expected income allocated to noncontrolling interests Expected FFO per share - diluted Note:This table contains forward-looking statements.Please see the paragraph regarding forward-looking statements earlier in this document. CAMDEN NON-GAAP FINANCIAL MEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) (Unaudited) Net Operating Income (NOI) NOI is defined by the Company as total property income less property operating and maintenance expenses less real estate taxes.The Company considers NOI to be an appropriate supplemental measure of operating performance to net income attributable to common shareholders because it reflects the operating performance of our communities without allocation of corporate level property management overhead or general and administrative costs. A reconciliation of net income attributable to common shareholders to net operating income is provided below: Three Months Ended Six Months Ended June 30, June 30, Net income attributable to common shareholders Less: Fee and asset management income ) Less: Interest and other income ) Less: (Income) loss on deferred compensation plans ) ) Plus: Property management expense Plus: Fee and asset management expense Plus: General and administrative expense Plus: Interest expense Plus: Depreciation and amortization Plus: Amortization of deferred financing costs Plus: Expense (benefit) on deferred compensation plans ) ) Less: (Gain) on sale of properties, including land ) - ) - Less: Loss on early retirement of debt - - Less: Equity in (income) loss of joint ventures ) ) Plus: Income allocated to perpetual preferred units Plus: Income (loss) allocated to noncontrolling interests Plus: Income tax expense - current Less: (Income) from discontinued operations ) Less: (Gain) loss on sale of discontinued operations - ) - ) Net Operating Income (NOI) "Same Property" Communities Non-"Same Property" Communities Development and Lease-Up Communities ) (1
